Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 19, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

  157465                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 157465
                                                                     COA: 334398
                                                                     Wayne CC: 15-010530-FH
  KELVIN WILLIS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 11, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether, to sustain a conviction under MCL 750.145c(2), the
  prosecution must prove that the defendant acted for the purpose of producing or making
  child sexually abusive material; and (2) whether the evidence in this case was sufficient
  to support the defendant’s conviction for child sexually abusive activity, MCL
  750.145c(2). In addition to the brief, the appellant shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 19, 2018
           s1212
                                                                                Clerk